Title: From Thomas Jefferson to Joseph Donath, 12 August 1795
From: Jefferson, Thomas
To: Donath, Joseph



Sir
Monticello in Virginia Aug. 12. 95.

I shall have occasion about midsummer of the next year for 250. panes of Bohemian glass of 18. inches square, of the middle of the three qualities as to thickness which you noted to me as costing in Philadelphia 20. cents per square foot. If you have constantly by you of that size and quality sufficient to supply me, when called for, it will be unnecessary for you to import it on purpose. Otherwise I must desire you to import it expressly for me, that I may not be disappointed. I shall have the sashes made and glazed in Philadelphia, to be forwarded here; so that it is there I shall have occasion to have the glass delivered. Be pleased to write me a line by post, directed as above, to inform me if I may rely on being supplied. I am Sir Your humble servt

Th: Jefferson

